Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The previous restriction requirement of 2/17/2021 is hereby WITHDRAWN and all claims 1-5 and 8-19 examined on the merits. 

Allowable Subject Matter
Claims 1-5,8-19  are allowed.

The following is an examiner’s statement of reasons for allowance: 

The claims in the application are deemed to be directed to an nonobvious improvement over the prior art of record, particularly Song et al. US 2016/0197512 teaches the general state of the art of eyewear with WPT. Choi et al. US 2011/0222154 likewise teaches eyewear comprising WPT wherein a first resonator coil is placed in a first arm and a second resonator coil is placed in the second arm, see FIG5A. However in the Examiner’s opinion it would not have been obvious to replace one of said coils with a repeater, said repeater generally taught by Park et al. US 2016/0204646. 


Any comments considered necessary by applicant must be submitted no later than the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836